10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Case No. 2:13-cr-00039-JAD-VCF
Plaintiff,
ORDER TEMPORARILY
vs. UNSBALING AUDIO RECORDING
RAMON DESAGE (1),

)
)
)
)
)
)
)
)
Defendant. )
)

 

Richard A. Wright, Esq., filed a Designation of
Transcripts (Doc. 359). Of the transcripts requested, the
following docket number is proceedings that are either sealed
or contain a sealed portion: Docket No. 227. The transcript
is to be prepared by Amber McClane, Certified Court
Transcriber.

IT IS THE ORDER OF THE COURT that the sealed audio
recording shall be unsealed for the limited purpose of
preparing the transcript by Amber McClane and providing a copy
of the transcript to Richard A. Wright, Esq., as requested.

IT IS FURTHER ORDERED that the audio recording shall
thereafter be resealed and a certified copy of the transcript
be delivered to the Clerk pursuant to 28 U.S.C. § 753(b) and
remain sealed until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall not
disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the
parties directly concerned with this case.

AT\
DATED this KD day of Novem buy 2019

  

 

 

FILED RECEWED

____ ENTERED SERV QNORABLE CAM FERENBACH
LS STATES MAGISTRATE JUDGE

 

 

 

 

ee
re LF rd

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 
